Exhibit 10.36

EXECUTION VERSION

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

TERMINATION AGREEMENT

This Termination Agreement (the “Termination Agreement”), is dated as of
December 7, 2016 (the “Effective Date”), by and among Arius Pharmaceuticals,
Inc., a Delaware corporation (“Arius”), Arius Two, Inc., a Delaware corporation
(“Arius Two”), BioDelivery Sciences International, Inc., a Delaware corporation
(“Parent” and, together with Arius and Arius Two, collectively, “BDSI”), and
Endo Pharmaceuticals Inc., a Delaware corporation (“Endo” and together with
BDSI, the “Parties”, and each, a “Party”).

RECITALS

WHEREAS, the Parties have entered into a License and Development Agreement,
dated as of January 5, 2012 (the “Agreement”);

WHEREAS, the Parties hereto desire to terminate the Agreement, on the terms and
subject to the conditions set forth herein (the “Termination”); and

WHEREAS, in connection with the Termination, Endo desires to sell, and BDSI
desires to acquire, all right, title and interest in the Assets (as hereinafter
defined), on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

1.    Definitions. Capitalized terms used and not defined in this Termination
Agreement have the respective meanings assigned to them in the Agreement. In
addition to the terms defined elsewhere in this Termination Agreement, the
following terms used in this Termination Agreement shall have the meanings
specified in this Section 1:

(a)    “A/B Rated” means “therapeutically equivalent” as evaluated by the FDA,
applying the definition of “therapeutically equivalent” set forth in the preface
to the Orange Book.

(b)    “Assigned Marks” means those trademarks, trade names, trade dress, and/or
logos, and registrations thereof and applications therefor, described on
Schedule 1(b).



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(c)    “Assigned Material Contracts” means all Closing Material Contracts and
Post-Closing Material Contracts that are actually assigned to Parent or its
designee in accordance with the terms of this Termination Agreement.

(d)    “Assumed Liabilities” means the following liabilities and obligations,
other than Excluded Liabilities: (i) all liabilities and obligations arising
under or related to the Assets on or after the Closing; (ii) all liabilities and
obligations arising out of any Post-Closing Material Contract that is assigned
to Parent or its designee after the Closing, on or after the assignment thereof
to Parent pursuant to Section 6; (iii) all liabilities and obligations arising
out of any Post-Closing Material Contract prior to the earlier of (A) the
assignment thereof to Parent or (B) the thirty-first (31st) day following
Closing, provided such obligation or liability does not arise from (x) the gross
negligence, intentional misconduct, failure to comply with applicable law, rule,
or regulation, or material breach of such Post-Closing Material Contract on the
part of Endo or any Affiliate thereof or (y) any actions or omissions of Endo or
any Affiliate thereof that are in bad faith or otherwise materially inconsistent
with any reasonable written direction of BDSI with respect to such Post-Closing
Material Contract; and (iv) all liabilities and obligations for Taxes relating
to the Assets or the Assumed Liabilities for any taxable period ending after the
Closing Date, in each case, to the extent that such liabilities and obligations
are not the direct result of the acts or omissions of Endo or any Affiliate
thereof prior to the Closing.

(e)    “BDSI FDA Letters” means the letters from Parent to the FDA with regard
to the existing NDA and IND(s) for the Product, duly executed by Parent, to be
filed with the FDA no later than one (1) Business Day following the Closing Date
(as hereinafter defined), the forms of which shall be reasonable, customary,
proposed in good faith by BDSI reasonably in advance of the Closing Date,
subject to Endo’s approval, such approval not to be unreasonably withheld, and,
upon such approval, attached hereto as Exhibit A.

(f)    “Business” means the business of the commercialization, manufacture,
marketing, distribution and sale of the Product.

(g)    “Data Room” means, the electronic data room maintained by or on behalf of
Endo located at *** and to which BDSI was provided access.

(h)    “Domain Name Assignment Agreement” means that certain domain name
assignment agreement, the form of which is attached hereto as Exhibit B.

(i)    “Endo FDA Letters” means the letters from Endo to the FDA with regard to
the existing NDA and IND(s) for the Product and assignment thereof to BDSI, duly

 

2



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

executed by Endo, to be filed with the FDA no later than one (1) Business Day
following the Closing Date, the forms of which shall be reasonable, customary,
proposed in good faith by Endo reasonably in advance of the Closing Date,
subject to BDSI’s approval, such approval not to be unreasonably withheld, and,
upon such approval, attached hereto as Exhibit C.

(j)    “Endo Marks” means those trademarks, trade names, trade dress, and/or
logos, other than BDSI Trademarks and Assigned Marks, that (i) appear on or in
any Inventory, any labeling, inserts, packaging, or the like associated
therewith and (ii) are not specific to the Product.

(k)    “Excluded Liabilities” means those liabilities and obligations arising
from or relating to (i) the negotiation, investigation and performance by or on
behalf of Endo of this Termination Agreement, the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, (ii) Product
or the Assets if such obligations or liabilities are made or brought or arise
from facts first occurring prior to the Closing Date, (iii) any contract to
which Endo or any of its Affiliates are a party or by which Endo or any of its
Affiliates is bound that is not an Assigned Material Contract, (iv) obligations
or liabilities arising out of product liability and warranty claims or any claim
for injury to any person or property involving the Products used, sold, or
otherwise distributed by or on behalf of Endo or its Affiliates prior to the
Closing Date, (v) any and all (A) Taxes relating to the Business, the Assets or
the Assumed Liabilities for any taxable period ending on or prior to the Closing
Date and (B) other Taxes of Endo or any of its Affiliates for any taxable
period, (vi) Endo accounts payable, accrued expenses or other current
liabilities, (vii) amounts owing under Endo’s and its Affiliates’ intercompany
account balances, including those related to the Product, (viii) obligations
relating to employees of Endo or its Affiliates, including obligations with
respect to any salary, wages, or other compensation, withholding taxes of
employees, termination and severance pay, payments related to pension and
pension funds, and all vacation and medical or other benefits, and (ix) all
liabilities and obligations that arise out of any Post-Closing Material Contract
(A) prior to the earlier of (i) the assignment thereof to Parent or (ii) the
thirty-first (31st) day following Closing and (B) as a result of (I) the gross
negligence, intentional misconduct, failure to comply with applicable law, rule,
or regulation, or material breach of such Post-Closing Material Contract on the
part of Endo or any Affiliate thereof or (II) any actions or omissions of Endo
or any Affiliate thereof that are in bad faith or otherwise materially
inconsistent with any reasonable written direction of BDSI with respect to such
Post-Closing Material Contract.

(l)    “Indemnified Party” means a party entitled to indemnification under
Section 13 or Section 7 of the Transition Services Agreement.

 

3



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(m)    “Indemnifying Party” means a party obligated to provide indemnification
under Section 13 or Section 7 of the Transition Services Agreement.

(n)    “Proceeding” means any action, suit, litigation, claim, administrative
action by a Regulatory Authority, other governmental agency, or other Third
Party or investigation by a Regulatory Authority or other governmental agency.

(o)    “Product Inventory” means the Product inventory and finished goods
related to the manufacture of the Product set forth on Schedule 4(a)(i) hereto.

(p)    “Taxes” means all taxes of any kind whatsoever, and all charges, fees,
customs, levies, duties, imposts, required deposits or other assessments,
including all federal, state, local or foreign net income, capital gains, gross
income, gross receipt, property, franchise, sales, use, excise, withholding,
payroll, employment, social security, worker’s compensation, unemployment,
occupation, capital stock, transfer, gains, windfall profits, net worth, asset,
estimated, transaction, and other taxes, and any interest, penalties or
additions to tax with respect thereto, whether disputed or not

(q)    “Trademark Assignment” means that certain trademark assignment, the form
of which is attached hereto as Exhibit D.

(r)    “Transaction Documents” means this Termination Agreement, the Bill of
Sale, the Assignment and Assumption Agreement, the Transition Services
Agreement, the Domain Name Assignment Agreement, and the other agreements,
instruments and documents required to be delivered at the Closing.

(s)     “Work-in-Progress Inventory” means the raw materials, work in progress,
packaging, supplies, parts and other unfinished inventories related to the
manufacture of Product set forth on Schedule 4(a)(ii) hereto and that have been
paid for by Endo or an Affiliate thereof.

2.    The Termination. The Parties shall terminate the Agreement in accordance
with Section 14.2(b) of the Agreement, except as expressly set forth herein.
Subject to the terms and conditions set forth herein, at the Closing, the
Agreement shall terminate and be of no further force or effect, and the rights
and obligations of each of the Parties thereunder shall terminate, except
(a) any rights and obligations of the Parties that are expressly designated
under Section 15.16 of the Agreement to survive the termination of the
Agreement, and (b) any other rights and obligations of the Parties that come
into being or effect upon the termination of the Agreement, in each case under
clause (a) and clause (b), subject to any applicable terms and conditions of
this Termination Agreement.

 

4



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

3.    Effect of Termination. Notwithstanding the fact that the Agreement is
being terminated in accordance with Section 14.2(b) of the Agreement, the
Termination shall have the effect of a termination of the Agreement under
Section 14.2(a) of the Agreement in the manner further expressly set forth in
this Termination Agreement.

(a)    Upon the Closing all licenses granted by BDSI to Endo pursuant to the
Agreement (the “Licenses”) shall terminate. ***.

(b)    Upon the Closing, Endo shall grant, and hereby grants effective as of the
Closing, BDSI a perpetual, irrevocable, royalty-free, fully-paid, transferable
license, with rights of sublicense through multiple tiers of sublicensees, under
the Endo Intellectual Property and the Endo Marks to make, have made, use, sell,
offer for sale, and import Product (the “Endo License”), provided, that: (i) any
Endo Intellectual Property incorporated, utilized, or practiced in the Product
(or its use or Manufacture) shall, in the exercise of such rights and, subject
to the immediately following clause (ii), be incorporated, utilized, and
practiced in the same (or materially the same) manner as incorporated, utilized,
or practiced in the Product as it is made, used and sold on the Effective Date
and Closing Date; (ii) any Endo Intellectual Property constituting (x) clinical,
animal, or in vitro data or results concerning the Product or the use thereof,
(y) any analyses of such information or results, or (z) any Developed Technology
(including patents, patent applications, or other patent rights) constituting or
claiming any invention(s) or improvement(s) based on or resulting from any such
data, results, or analyses, or the studies generating such data, results, or
analyses shall not, in any case, be subject to the limitation in the preceding
clause (i); (iii) the rights granted to BDSI under the Endo Mark pursuant to the
Endo License shall be only those rights as may be necessary to permit BDSI to
use, distribute (for sale or other use), or sell any Inventory (as hereinafter
defined) manufactured by or on behalf of Endo prior to the Closing Date without
relabeling and not for any other purpose; and (iv) the rights granted to BDSI
under any Developed Technology pursuant to the Endo License shall be only for
use with the Product and not for any other purpose.

(c)    Endo shall, as soon as reasonably practicable following the Closing, but
in any event within thirty (30) days or otherwise in the applicable time frame
set forth below: (i) transfer to Parent or its designee all Pre-Approval
Regulatory Submissions, including any INDs and NDAs, Regulatory Approvals and
Post-Approval Regulatory Submissions, including those set forth on Schedule
3(c)(i), provided that the Regulatory Submissions seeking Regulatory Approval in
Canada (the “Canadian Filings”) shall be assigned to BDSI promptly after the
approval thereof by Canadian Regulatory Authorities, pursuant to the process and
terms therefor set forth in the Transition Services Agreement; (ii) use
commercially reasonable efforts to effect the transfer of legal responsibility
to Parent or its designee for the portion of manufacture of Product as set

 

5



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

forth on Schedule 3(c)(ii) hereto, in a smooth and orderly fashion consistent
with applicable law, and Regulatory Requirements, and those contracts with Third
Parties for the manufacture of Product being assigned to Parent upon the
Closing; (iii) within one (1) Business Day of the Closing Date, file the
required letters with the FDA necessary to effect all such transfers; and
(iv) subject to Section 6, assign to Parent or its designee the Post-Closing
Material Contracts.

(d)    The terms of Section 14.3(g) of the Agreement, including the sell-off
right described therein, shall not apply to the Parties as a result of the
consummation of the transactions contemplated hereby.

4.    Purchase and Sale of Assets. In connection with the Termination, and
subject to the terms and conditions set forth herein, at the Closing, Endo shall
sell, assign, transfer, convey and deliver, and hereby assigns, transfers, and
conveys, to Parent, and Parent shall purchase from Endo, all of Endo’s right,
title and interest in, to and under, the following assets (collectively, the
“Assets”):

(a)    the (i) Product Inventory set forth on Schedule 4(a)(i) hereto, and
(ii) Work-in-Progress Inventory set forth on Schedule 4(a)(ii) hereto
(collectively, the “Inventory”);

(b)    the contracts, agreements, or similar arrangements executed by Endo or
any Affiliate thereof exclusively relating to the Product or the development,
commercialization, manufacture, use, sale, marketing, promotion or distribution
thereof set forth on Schedule 4(b) hereto (the “Material Contracts”), in each
case, for which any permits or approvals necessary to enable them to be assigned
to Parent or its designee without breach thereof either (i) (x) are not required
or (y) will have been obtained prior to the Closing (collectively, the “Closing
Material Contracts”) or (ii) will not have been obtained prior to the Closing
(the “Post-Closing Material Contracts”) and will be subject to the provisions
set forth in Section 6;

(c)    internet domain names, whether or not trademarks, registered in any
top-level domain by any authorized private registrar or Governmental Authority,
web addresses, web pages, websites and related content, accounts with Twitter,
Facebook and other social media companies and the content found thereon and
related thereto, and URLs, in each case, excluding any Endo Marks appearing
therein or thereon, in each case, set forth on Schedule 4(c) hereto
(collectively, the “Intellectual Property Assets”);

(d)    the manufacturing equipment owned by Endo and used in the Product
manufacturing process set forth on Schedule 4(d) hereto (collectively, the
“Equipment”);

 

6



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(e)    the Assigned Marks and all of Endo’s and its Affiliates’ rights therein
and thereto throughout the world; and

(f)    all Pre-Approval Regulatory Submissions, including any INDs and NDAs,
Regulatory Approvals and Post-Approval Regulatory Submissions, other than the
Canadian Filings.

5.    Assumed Liabilities. Subject to the terms and conditions set forth herein,
and without limitation of any indemnification or other surviving or accrued
obligations of Endo under the Agreement, this Termination Agreement, any
Transaction Document, or other agreement between Parent, Arius, Arius Two, or
any Affiliate of any of the foregoing, on the one hand, and Endo or any
Affiliate thereof, on the other hand, BDSI shall assume any and all Assumed
Liabilities. Notwithstanding anything to the contrary, and except for those
explicit obligations set forth in this Termination Agreement, the Transaction
Documents, or the Agreement, (a) BDSI is not assuming any Excluded Liabilities
or any liabilities or obligations under this Termination Agreement or any
Transaction Documents, other than the Assumed Liabilities, and (b) each Party
shall remain responsible and liable for its compliance with this Termination
Agreement and the Agreement (including all terms thereof with respect to acts or
omissions occurring prior to Closing (and any accrued obligations with respect
thereto, including but not limited to royalties payable on Product sold prior to
the Closing Date) and the surviving terms thereof on or after Closing).

6.    Non-Assignable Contracts.

(a)    Notwithstanding anything to the contrary in this Termination Agreement,
and subject to the provisions of this Section 6, to the extent that the sale,
assignment, transfer, conveyance or delivery, or attempted sale, assignment,
transfer, conveyance or delivery, to Parent or its designee of any Material
Contract would require the consent, authorization, approval or waiver of a
person or entity who is not a Party to this Termination Agreement or an
Affiliate of a Party to this Termination Agreement, and such consent,
authorization, approval or waiver shall not have been obtained prior to the
Closing, this Termination Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery, or an attempted sale, assignment, transfer,
conveyance or delivery, thereof; provided, however, that the Closing shall occur
notwithstanding the foregoing without any adjustment to the Asset Purchase Price
(as hereinafter defined) on account thereof. During the period beginning on the
Closing Date and ending on the date that is thirty (30) days following the
Closing (the “Assignment Period”), the Parties shall use commercially reasonable
efforts, and cooperate with each other, to obtain any such required consent,
authorization, approval or waiver, or any release, substitution or amendment
required to assign such Post-Closing Material Contracts as soon as possible
following Closing; provided, however, that neither BDSI nor Endo shall be
required to

 

7



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

pay any consideration for any such required consent, authorization, approval,
waiver, or release referenced above. If such consent, authorization, approval,
waiver, release, substitution or amendment is obtained for a particular
Post-Closing Material Contract prior to the expiration of the Assignment Period,
Endo shall sell, assign, transfer, convey and deliver to Parent or its designee
the relevant contract to which such consent, authorization, approval, waiver,
release, substitution or amendment relates for no additional consideration.

(b)    If any Post-Closing Material Contract cannot be transferred to BDSI
following the Closing pursuant to Section 6(a), the Parties shall use
commercially reasonable efforts to promptly enter into such arrangements (such
as subleasing, sublicensing or subcontracting) to provide to BDSI the economic
and, to the extent permitted under applicable law, operational equivalent of the
transfer of such contract to Parent or its designee as of the Closing. BDSI
shall, as agent or subcontractor for Endo pay, perform and discharge fully the
liabilities and obligations of Endo arising thereunder, except to the extent
such liabilities and obligations were a direct result of (i) the gross
negligence, intentional misconduct, failure to comply with applicable law, rule,
or regulation, or material breach of such Post-Closing Material Contract on the
part of Endo or any Affiliate thereof or (ii) any acts or omissions of Endo or
any Affiliate thereof that are in bad faith or otherwise materially inconsistent
with any reasonable written direction of BDSI with respect to such Post-Closing
Material Contract. To the extent permitted under applicable law, during such
period, Endo shall, at BDSI’s expense, hold in trust for and pay to BDSI
promptly upon receipt thereof, any such contract and all income, proceeds and
other monies received by Endo to the extent related to such contract in
connection with the arrangements under this Section 6. Endo shall be permitted
to set-off against such amounts all direct costs associated with the retention
and maintenance of such Post-Closing Material Contracts.

7.    Purchase Price.

(a)    Purchase Price.

(i)    Asset Purchase Price. The aggregate purchase price for the Assets (the
“Asset Purchase Price”) shall be equal to the sum of (i) the Product Inventory
Purchase Price (as defined below), (ii) the aggregate book value of the
Work-in-Progress Inventory set forth on Schedule 4(a)(ii) hereto (the
“Work-in-Progress Book Value”), (iii) the book value set forth on Schedule 4(d)
for the Equipment (the “Equipment Book Value”), and (iii) the assumption of the
Assumed Liabilities. For purposes of this Termination Agreement, “Product
Inventory Purchase Price” shall mean ***.

 

8



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(ii)    Fee. BDSI shall pay a fee in the amount of $*** (the “Fee” and, together
with the Asset Purchase Price, the “Purchase Price”) to Endo as consideration
for (i) Endo’s non-compete covenant set forth in Section 12(c) and (ii) Endo’s
waiver under Section 3(d) of its right to sell Product for twelve (12) months
post-Termination pursuant to Section 14.3(g) of the Agreement.

(iii)    Allocation. ***.

(b)    Method of Payment. Each of the Asset Purchase Price and the Fee shall be
paid in quarterly installments (each, a “Quarterly Payment”) on the last
calendar day of each calendar quarter in 2017, by wire transfer of immediately
available funds to an account designated in writing by Endo to BDSI no later
than two (2) Business Days prior to the Closing Date; provided, that, the
Product Inventory Purchase Price shall be subject to adjustment in accordance
with Section 7(c).

(c)    Calculation and Adjustment of Product Inventory Purchase Price.

(i)    ***.

(ii)    ***.

(iii)    Audit. Notwithstanding the foregoing, Endo (and is representatives on
its behalf) shall have the right, during the *** period following the Closing,
and during normal business hours upon reasonable advance notice, to review
relevant documents and records which are reasonably required to support the
calculation of ***. In the event that there is a dispute between the Parties in
connection with this Section 7(c), including with respect to the conclusions of
any audit under this Section 7(c)(iii), such dispute shall be resolved in
accordance with the procedures set forth in Section 16(c).

(d)    Late Payments. Any amount required to be paid hereunder which is not paid
on the date due shall bear interest at a rate equal to ***.

8.    Closing. Subject to the terms and conditions of this Termination
Agreement, the closing of the Termination and the other transactions
contemplated herein (the “Closing”) shall take place on January 6, 2017 or at
such other time, date or place as the Parties may mutually agree upon in
writing. The date on which the Closing is to occur is herein referred to as the
“Closing Date.”

 

9



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

9.    Closing Deliverables.

(a)    At the Closing, Endo shall deliver to BDSI the following:

(i)    a bill of sale in the form of Exhibit E hereto (the “Bill of Sale”) and
duly executed by Endo, transferring the Assets to BDSI as described in this
Termination Agreement;

(ii)    an assignment and assumption agreement in the form of Exhibit F hereto
(the “Assignment and Assumption Agreement”) and duly executed by Endo, effecting
the assignment to and assumption by BDSI of the Assets and Assumed Liabilities
as described in this Termination Agreement;

(iii)    a transition services agreement by and among the Parties substantially
in the form of Exhibit G hereto (the “Transition Services Agreement”) and duly
executed by Endo;

(iv)    the Inventory;

(v)    copies of the duly executed Endo FDA Letters;

(vi)    the Domain Name Assignment Agreement duly executed by Endo;

(vii)    the Trademark Assignment duly executed by Endo;

(viii)    evidence reasonably satisfactory to BDSI that all liens, claims and
encumbrances on the Assets set forth on Schedule 10(b)(i) hereto have been
discharged on or before the Closing Date; and

(ix)    such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to the Parties, as may
be required to give effect to this Termination Agreement.

(b)    At the Closing, BDSI shall deliver to Endo the following:

(i)    the Assignment and Assumption Agreement duly executed by BDSI;

(ii)    the Transition Services Agreement duly executed by BDSI;

(iii)    copies of the duly executed BDSI FDA Letters; and

(iv)    such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to the Parties, as may
be required to give effect to this Termination Agreement.

 

10



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

10.    Representations and Warranties.

(a)    Mutual. Each Party hereby represents and warrants to the other Parties as
of the Effective Date and as of the Closing that:

(i)    It is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation. It has the full right, corporate
power and authority to enter into this Termination Agreement and to perform its
obligations hereunder.

(ii)    The execution of this Termination Agreement by the individual whose
signature is set forth at the end of this Termination Agreement on behalf of
such Party, the delivery of this Termination Agreement by such Party, and the
consummation of the transactions contemplated by this Termination Agreement have
been duly authorized by all necessary corporate action on the part of such
Party.

(iii)    This Termination Agreement has been executed and delivered by such
Party and (assuming due authorization, execution and delivery by the other Party
hereto) constitutes the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except as may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws and equitable principles related to or affecting creditors’ rights
generally or the effect of general principles of equity.

(iv)    There is no contractual restriction or obligation binding on either
Party which would be materially contravened by the execution and delivery of
this Termination Agreement or by the performance or observance of its terms.

(b)    By Endo. Endo represents and warrants to BDSI as of the Effective Date
and as of the Closing Date that, except to the extent set forth on Schedule
10(b) (with reference to the applicable clause below for each disclosure
therein):

(i)    Title to Assets. Endo has good and transferable title to each of the
Assets to be assigned hereunder, and has the right to transfer and assign to
BDSI (or its designee) such Assets, except, with respect to this representation
and warranty as given as of the Effective Date, as set forth on Schedule
10(b)(i) hereto (and which exception shall not apply with respect hereto upon
the Closing Date), free and clear of all liens, claims, and encumbrances, and
upon the consummation of the transactions contemplated by this Termination
Agreement, or the relevant date set forth herein therefor, BDSI shall acquire
good and marketable title to, and all right, title and interest of Endo and its
Affiliates in and to such Assets, free and clear of all liens, claims, and
encumbrances.

 

11



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(ii)    Product Trademarks. To the knowledge of Endo and its Affiliates, no
Product is being or has been commercialized, sold, or offered for sale anywhere
other than the United States, and no Product is being commercialized under any
proprietary brand name, trademark, trade name, or logo other than the Endo
Marks, Assigned Marks, and BDSI Trademarks.

(iii)    Domain Names. To the knowledge of Endo and its Affiliates, the
Intellectual Property Assets constitute all the domain names, and registrations
and applications therefor, web addresses, web pages, websites and related
content, accounts with Twitter, Facebook and other social media companies or
sites and the content found thereon and related thereto, and URLs used in
connection with the manufacture, development, marketing, sale, offering for
sale, and distribution of Products.

(iv)    Contracts. Endo has made available to BDSI complete, true, accurate, and
correct copies of all Material Contracts.

(v)    Legal Proceedings; Notice of Noncompliance. To the knowledge of Endo and
its Affiliates, there are no (A) Proceedings instituted, pending or threatened
against Endo or any Affiliate thereof with respect to any Product, Material
Contract or Asset or (B) actual or threatened Proceedings which present a claim
to restrain or prohibit the transactions contemplated in this Termination
Agreement or the Transaction Documents or which would otherwise materially and
adversely affect any Assets, Material Contracts, or BDSI’s ability to
manufacture, develop or commercialize Products following the Closing. To Endo’s
and its Affiliates’ knowledge, neither Endo nor any Affiliate thereof has
received any written correspondence from any Regulatory Authority or other
governmental authority with respect to any actual or alleged failure to comply
with applicable law, rule, or regulation with respect to the Product or the
manufacture, use, sale, import, export, development, or commercialization
thereof.

(vi)    Inventory.

(A)    All Inventory conforms to the specifications therefor set forth in the
Data Room and the requirements of the Material Contracts pursuant to which it
was manufactured, handled, stored and shipped in accordance with all applicable
law, rules, and regulations, including but not limited to cGMP, and has an
expiry date occurring no earlier than the first (1st) anniversary of the Closing
Date.

 

12



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(B)    Schedule 10(b)(vi) sets forth a statement of the quantities of Inventory
and their book values as of the Effective Date, which is complete and accurate
in all material respects.

(c)    EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
SECTION 10 OF THIS TERMINATION AGREEMENT, (A) NO PARTY HERETO NOR ANY PERSON ON
SUCH PARTY’S BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, WHETHER ARISING BY LAW, COURSE OF
DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE
EXPRESSLY DISCLAIMED, AND (B) EACH PARTY HERETO ACKNOWLEDGES THAT, IN ENTERING
INTO THIS TERMINATION AGREEMENT, IT HAS NOT RELIED UPON ANY REPRESENTATION OR
WARRANTY MADE BY ANY OTHER PARTY, OR ANY OTHER PERSON ON SUCH OTHER PARTY’S
BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 10.

11.    Mutual Release.

(a)    In consideration of the covenants, agreements and undertakings of the
Parties under this Termination Agreement, each Party, on behalf of itself and
its respective present and former parents, subsidiaries, Affiliates, officers,
directors, shareholders, members, successors and assigns (collectively,
“Releasors”), hereby releases, waives and forever discharges the other Parties
and their respective present and former, direct and indirect, parents,
subsidiaries, Affiliates, employees, officers, directors, shareholders, members,
agents, representatives, permitted successors and permitted assigns
(collectively, “Releasees”) of and from any and all actions, causes of action,
suits, losses, liabilities, rights, debts, dues, sums of money, accounts,
reckonings, obligations, costs, expenses, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims and demands, whether
foreseen or unforeseen, matured or unmatured (i) that are known by the Releasors
as of the Closing Date (“Known Claims”) or (ii) whether known or unknown with
respect to Endo’s and its Affiliates’ Commercially Reasonable Efforts to develop
and commercialize the Product (“CRE Claims”), in each case, in law, admiralty or
equity (collectively, the “Claims”), which any of such Releasors ever had, now
have, or hereafter can, shall, or may have against any of such Releasees for,
upon, or by reason of any matter, cause, or thing whatsoever from the beginning
of time through the date of this Termination Agreement arising out of or

 

13



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

relating to the Agreement, except for any Claims relating to (x) rights and
obligations preserved by, created by or otherwise arising out of this
Termination Agreement or any of the Transaction Documents (including, except
with respect to subsection (ii) above, any indemnification or other surviving or
accrued obligations under the Agreement), (y) fraud, or (z) intentional
misrepresentation.

(b)    Each Party, on behalf of itself and each of its respective Releasors,
understands that it may later discover CRE Claims or facts that may be different
than, or in addition to, those that it or any other Releasor now knows or
believes to exist regarding the subject matter of the release contained in this
Section 11, and which, if known at the time of signing this Termination
Agreement, may have materially affected this Termination Agreement and such
Party’s decision to enter into it and grant the release contained in this
Section 11. Nevertheless, the Releasors intend to fully, finally and forever
settle and release all CRE Claims that now exist, may exist or previously
existed, as set forth in the release contained in this Section 11, whether known
or unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of such additional or different facts. The Releasors
hereby waive any CRE Claim that might arise as a result of such different or
additional CRE Claims or facts. The Releasors expressly, knowingly and
intentionally waive with respect to CRE Claims any and all rights, benefits and
protections of any state or federal statute or common law principle limiting the
scope of a general release.

12.    Covenants.

(a)    Conduct of the Business Prior to the Closing. From the Effective Date
until the Closing, except as otherwise provided in this Termination Agreement or
consented to in writing by BDSI (which consent shall not be unreasonably
withheld or delayed), Endo shall use commercially reasonable efforts to maintain
and preserve the rights, franchises, goodwill and relationships of its
customers, lenders, suppliers, regulators and others having relationships with
the Business.

(b)    Assignment of Contracts. Endo shall use commercially reasonable efforts
to obtain, as quickly as reasonably practicable following the Effective Date,
such consents, permissions, and/or other written authorizations necessary to
enable the assignment of the Material Contracts to BDSI at Closing.

(c)    Non-Competition. During the period commencing on the Closing Date and
ending on the date that is the ***, neither Endo nor any Affiliate thereof shall
(i) make, have made, use, offer for sale, sell, import, market or promote any
branded (i.e. not generic) transmucosal film product for the treatment of pain
containing (A)

 

14



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

buprenorphine as its sole active ingredient, or (B) buprenorphine in combination
with naloxone, (ii) sell pursuant to an ANDA any generic transmucosal film
product which is A/B Rated to the Product, or (iii) enable any Third Party to
engage in, or assist any Third Party in engaging in, any of the foregoing
(collectively, the “Prohibited Activities”); provided, however, that it shall
not be deemed a breach or other violation of this Section 12(c) if Endo or any
of its Affiliates acquire, or are acquired by, an entity that directly or
indirectly engaged in any Prohibited Activities to any material extent prior to
such acquisition, and the provisions of this Section 12(c) shall not prohibit
such Third Party from engaging in such Prohibited Activities following the
consummation of any such acquisition. Notwithstanding anything to the contrary,
for clarity, this provision and its limitations on Endo and its Affiliates shall
remain unaffected by any more permissive language or provisions that may appear
in Section 2.13 of that certain Distribution Agreement between Parent and Par
Pharmaceutical, Inc. dated as of the Effective Date.

(d)    Material Contracts. Endo shall not terminate any Material Contract prior
to the Closing Date or any Post-Closing Material Contract prior to the
thirty-first (31st) day following the Closing Date. Endo shall notify BDSI as
soon as reasonably practicable, in accordance with Section 16(a), of any breach
of any Material Contract by Endo, any Affiliate thereof, or any counterparty
thereto of which Endo or any Affiliate thereof becomes aware following the
Effective Date and promptly provide BDSI all material information in Endo
possession with respect thereto.

(e)    Data Room. As soon as practicable following the Closing, and in any event
no later than fifteen (15) Business Days thereafter, Endo shall deliver to BDSI
(i) one (1) or more DVDs or CD-ROMs containing each of the documents in the Data
Room as of the Effective Date and as of the Closing, respectively.
Notwithstanding any provision of this Termination Agreement to the contrary, but
subject to the terms of Section 14, Endo shall have the right to retain copies
of such DVDs or CD-ROMs for its records.

(f)    Other Documents and Materials. To the extent not included in the Data
Room, Endo shall provide BDSI with copies of all Regulatory Approvals and
Regulatory Submissions as soon as possible following the Effective Date. In
addition, in each case, pursuant to the Transition Services Agreement and to the
extent in Endo’s or its Affiliates’ possession or control, Endo shall provide to
BDSI all customer complaints, adverse event reports, other similar records
related to the Product, its use, or any pharmacovigilance or similar functions
with respect thereto, any records or documentation concerning any clinical study
or Manufacture of the Product, and any documentation related to any of the
foregoing.

 

15



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(g)    Product Inventory. ***.

(h)    Schedule Update. From and after the Effective Date until the Closing
Date, Endo shall promptly notify BDSI, by written update to the Schedules
hereof, of the occurrence or non-occurrence of any event which would be likely
to cause any prior representation or warranty to no longer be true, and BDSI
agrees not to object to such changes so long as such changes would not be
reasonably expected to materially and adversely affect the condition of the
Business, the Assets, or the ability of the Parties to consummate the
transactions contemplated hereby. If any such changes would reasonably be
expected to materially and adversely affect the condition of the Business, the
Assets, or the ability of the Parties to consummate the transactions
contemplated hereby, BDSI shall have the right, upon written notice to Endo
prior to Closing, to terminate this Agreement and, upon such termination, all
further obligations of the Parties under this Agreement will terminate (and the
releases made and given under Section 11 shall be void and of no further force
or effect) and be of no further force or effect, except that Sections 10(c),
13(e), 15 and 16 (except for Section 16(d)) shall survive. Subject to the
termination right set forth above, the delivery of any notice permitted in this
section shall cure any breach of any representation or warranty requiring
disclosure of such matter as of the Effective Date.

(i)    Withdrawals and Recalls.

(i)    If any Regulatory Authority (A) threatens, initiates or advises any
action to remove any Product from the market or (B) requires or advises Endo,
BDSI, or any of their respective Affiliates to distribute a “Dear Doctor” letter
or its equivalent regarding use of Product within *** (each, a “Regulatory
Action”), then Endo or BDSI, as applicable, shall notify the other Party of such
event within *** (or sooner if necessary to enable a Party to comply with
applicable law) after such Party becomes aware of such Regulatory Action. Prior
to the Closing Date, Endo shall have the right to decide whether to recall,
withdraw or issue a field alert in connection with Product, and as between the
Parties, Endo shall be responsible, at Endo’s sole expense, for conducting any
recalls or withdrawals, issuing any field alerts, or taking such other necessary
remedial action (each, a “Remedial Action”). On or after the Closing Date, BDSI
shall have the right to decide whether to take any Remedial Action in connection
with Product, and as between the Parties, BDSI shall be responsible for
conducting any Remedial Action; provided, however, that, notwithstanding
anything to the contrary herein, with respect to any Product sold by or on
behalf of Endo or any Affiliate thereof prior to the Closing Date, Endo shall be
entitled to effect (or to require BDSI to effect) any Remedial Action with
respect thereto if Endo reasonably determines in good faith that such Regulatory
Action is necessary or appropriate after providing BDSI a reasonable opportunity
to do so and BDSI shall take all actions reasonably requested by Endo in
connection therewith.

 

16



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(ii)    Expenses. All costs and expenses relating to any Remedial Action with
respect to Product (“Remedial Costs”) shall be borne as follows:

(A)    ***.

(B)    ***.

(C)    ***.

The preceding shall not be in lieu of or limit any obligation of indemnity of
any Party hereto pursuant to this Termination Agreement, the Agreement or any
other Transaction Documents. In the event a Party incurs any Remedial Costs for
which the other Party is financially responsible under this Section 12(i), such
Party shall provide the financially responsible Party with monthly reports
within sixty (60) calendar days after the end of the applicable month setting
forth in reasonable detail the amount of such Remedial Costs, and the amounts
owed by the financially responsible Party to the other Party shall be paid
within forty-five (45) calendar days thereafter.

(j)    Further Assurances. Following the Closing, each of the Parties hereto
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Termination Agreement.

13.    Indemnification.

(a)    The indemnification obligations of the Parties set forth in Article 13 of
the Agreement shall remain in effect in accordance with the terms thereof.

(b)    Without limiting, and subject to, the provisions of Section 13(a):

(i)    BDSI shall defend, indemnify and hold harmless Endo, its Affiliates,
their respective permitted successors and permitted assigns, and their
respective officers, directors, employees, agents, and other representatives
(collectively, the “Endo Indemnified Parties”) against any and all losses,
damages, liabilities, deficiencies, claims, actions, judgments, settlements,
interest, awards, penalties, fines, costs, or expenses of whatever kind
(collectively, “Losses”) arising out of or resulting from any claim of a Third
Party with respect to: (a) any Assumed Liabilities, (b) any Product sold by or
on behalf of BDSI

 

17



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

after the Closing, except to the extent such claim or Losses results from any
circumstances described in subsection (ii) below or are otherwise subject to
indemnification by Endo pursuant to this Termination Agreement, the Agreement,
the Transaction Documents, or any other agreement between the Parties or any of
their Affiliates, or (c) any breach of this Termination Agreement, the
Agreement, or the Transaction Documents; and

(ii)    Endo shall defend, indemnify and hold harmless BDSI, its Affiliates, its
and their permitted successors and permitted assigns, and its and their
officers, directors, employees, agents, and other representatives (collectively,
the “BDSI Indemnified Parties”) against any and all Losses arising out of or
resulting from any claim of a Third Party with respect to or resulting from
(a) any Inventory that was not, prior to delivery to BDSI hereunder,
manufactured, handled, stored, or shipped in compliance with the Product
Specifications, applicable laws, rules, or regulations, applicable Regulatory
Approvals, or cGMP, (b) any breach of this Termination Agreement, the Agreement,
or the Transaction Documents, or (c) any Excluded Liabilities.

(c)    Certain Limitations.

(i)    Notwithstanding anything to the contrary in this Termination Agreement,
an Indemnifying Party is not obligated to indemnify, defend or hold harmless an
Indemnified Party against any Losses or with respect to any Third Party claims
arising out of or resulting from an Indemnified Party’s: (i) willful misconduct
or grossly negligent acts or omissions; or (ii) failure to materially comply
with any of its obligations set forth in this Termination Agreement.

(ii)    The aggregate liability of BDSI under Section 13(b)(i)(c) in respect of
inaccuracies in, or breaches of, representations and warranties made by BDSI,
and (ii) the aggregate liability of Endo under Section 13(b)(ii)(b) in respect
of inaccuracies in, or breaches of, representations and warranties made by Endo,
other than such representations and warranties of Endo made in Sections 10(b)(i)
and 10(b)(vi), in each case, shall not exceed $*** (the “Cap”). The aggregate
liability of Endo under Section 13(b)(ii)(b) in respect of inaccuracies in, or
breaches of, the representations and warranties of Endo made in Section 10(b)(i)
shall not exceed the Purchase Price. The aggregate liability of Endo under
Section 13(b)(ii)(b) in respect of inaccuracies in, or breaches of, the
representations and warranties of Endo made in Section 10(b)(vi)(B) shall not
exceed an amount equal to the Asset Purchase Price less the Equipment Book
Value. The aggregate liability of Endo under Section 13(b)(ii)(b) with respect
to any breaches of Section 10(b)(vi)(A) shall not exceed any amounts actually

 

18



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

recovered from Third Parties in connection therewith; provided, however, that
Endo shall assign the right to seek damages for such liability from the
applicable Third Party to BDSI or, if such right is not assigned, use
commercially reasonable efforts to seek and obtain such damages for such
liability from the applicable Third Party.

(iii)    No Party shall be liable under this Section 13 for any Losses resulting
from or relating to any inaccuracy in or breach of any representation or
warranty in this Termination Agreement or the Agreement if the Party seeking
indemnification for such Losses had knowledge of such inaccuracy or breach
before the Closing, except with respect to any inaccuracy in or breach of the
representations and warranties made by Endo in Section 10(b)(i).

(iv)    Notwithstanding anything to the contrary, none of the limitations set
forth in the preceding subsections (ii) or (iii) shall apply to any liabilities
resulting from a Party’s or any of its Affiliates’ fraud or intentional
misrepresentation.

(d)    An Indemnified Party seeking indemnification under this Section 13 or
Article 7 of the Transition Services Agreement shall give the Indemnifying
Party: (i) prompt notice (in accordance with Section 16(a)) of the relevant
claim; provided, however, that failure to provide such notice shall not relieve
the Indemnifying Party from its liability or obligation hereunder except to the
extent of any material prejudice directly resulting from such failure; and
(ii) reasonable cooperation in the defense of such claim, at Indemnifying
Party’s expense. The Indemnifying Party shall have the right to control the
defense and settlement of any such claim; provided, however, that (A) the
Indemnifying Party shall not, without the prior written approval of the
Indemnified Party, settle or dispose of any claims in a manner that adversely
affects the Indemnified Party’s rights hereunder, imposes any non-indemnified
obligations on the Indemnified Party in addition to those set forth herein, or
admits fault or wrongdoing on the part of the Indemnified Party, (B) Endo, as
the Indemnifying Party, shall not, without the prior written approval of BDSI,
settle or dispose of any claims in a manner that (i) limits the scope, validity,
or enforceability of any BDSI Patents, BDSI Know-How, or BDSI Trademarks or
(ii) would reasonably be expected to adversely affect BDSI’s ability to develop,
manufacture, or commercialize the Product or any other product covered by any
BDSI Patents. The Indemnifying Party shall keep the Indemnified Party reasonably
informed of the progress of the action and shall consider the comments and
observations of the Indemnified Party timely given in the course of the
proceedings. Notwithstanding the foregoing, the Indemnified Party may be
represented by separate counsel at the expense of the Indemnifying Party if a
conflict of interest exists between the interests of the Indemnifying Party and
Indemnified Party so that a single counsel representing

 

19



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

Indemnifying Party cannot adequately defend the rights of the Indemnified Party.
No Indemnified Party shall enter into any settlement or voluntary disposition of
any claim or Losses subject to indemnification under this Section 13 or Article
7 of the Transition Services Agreement, as applicable, without the prior written
consent of the Indemnifying Party with respect thereto, which consent shall not
be unreasonably withheld or delayed, except with respect to any such settlement
or voluntary disposition that (a) adversely affects the Indemnifying Party’s
rights hereunder, imposes any non-indemnified obligations on the Indemnifying
Party in addition to those set forth herein, or admits fault or wrongdoing on
the part of the Indemnifying Party, in which cases the Indemnifying Party may
withhold its consent thereto in its sole discretion acting in good faith or,
(b) in the event an Endo Indemnified Party is the Indemnified Party, (i) limits
the scope, validity, or enforceability of any BDSI Patents, BDSI Know-How, or
BDSI Trademarks or (ii) would reasonably be expected to adversely affect BDSI’s
ability to develop, manufacture, or commercialize the Product or any other
product covered by any BDSI Patents, in which cases BDSI, as the Indemnifying
Party may withhold its consent thereto in its sole discretion. The Indemnified
Party shall have the right to participate in the defense at its own expense.

(e)    IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR LOST PROFITS
OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF
ACTION AND ARISING IN ANY WAY OUT OF THIS TERMINATION AGREEMENT OR THE
TRANSITION SERVICES AGREEMENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY WITH
RESPECT TO FRAUD, INTENTIONAL MISREPRESENTATION, DAMAGES ACTUALLY AWARDED OR
PAID TO THIRD PARTIES WITH RESPECT TO THE PARTIES’ INDEMNIFICATION OBLIGATIONS
UNDER THIS SECTION 13 OR SECTION 7 OF THE TRANSITION SERVICES AGREEMENT, OR ANY
BREACH OF SECTIONS 12(c) OR 14.

14.    Confidentiality.

(a)    Definition of Confidential Information. Either Party (the “Disclosing
Party”) may from time to time furnish the other Party (the “Receiving Party”)
with scientific, technical, trade or business information or materials pursuant
to or in connection with this Termination Agreement or the Transition Services
Agreement which are treated by the Disclosing Party as confidential or
proprietary, including information and materials related to, Product, processes,
formulae, procedures, tests, equipment, data, batch records, reports, know-how,
sources of supply, patent positioning, relationships

 

20



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

with consultants and employees, business plans and business developments, and
information concerning the existence, scope or activities of any research,
design, development, Manufacturing, marketing or other projects. All such
disclosed information shall be referred to herein as “Confidential Information”
if it is provided in writing and is designated or otherwise identified as
“Confidential” at the time of disclosure, or if it is first provided orally,
visually, or by inspection and is identified as “Confidential” at the time of
disclosure. Notwithstanding the foregoing, Confidential Information shall also
include such information or materials that would reasonably be identified or
understood by the Receiving Party to be the confidential or proprietary
information of the Disclosing Party, even if they are not so identified as
described in the previous sentence. “BDSI Confidential Information” means any
and all Confidential Information for which BDSI is the Disclosing Party and Endo
the Receiving Party hereunder, provided that, notwithstanding anything to the
contrary, any and all information first received from Endo or an Affiliate
thereof hereunder concerning the Product, any Assets or Endo Intellectual
Property shall be deemed the Confidential Information of both Parties (unless,
pursuant to the terms of the Agreement, such Confidential Information is
otherwise deemed to solely be the Confidential Information of BDSI).

(b)    Confidentiality. Except to the extent expressly authorized by this
Termination Agreement or the Transition Services Agreement or otherwise agreed
in writing by the Parties, the Parties agree that for seven (7) years following
the disclosure of any Confidential Information hereunder or thereunder, the
Receiving Party shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose any of the Disclosing Party’s
Confidential Information.

(c)    Exclusions. Notwithstanding anything herein to the contrary, the
obligations of confidentiality and nonuse under this Section 14 applicable to
Confidential Information hereunder shall not apply to information that Receiving
Party can demonstrate:

(i)    at the time of disclosure, is known publicly or thereafter becomes known
publicly through no fault of the Receiving Party, its Affiliates or agents;

(ii)    is disclosed to the Receiving Party on a non-confidential basis by a
Third Party that is not legally prohibited from disclosing such information;

(iii)    was developed by the Receiving Party independently of information
obtained from the Disclosing Party, as shown by the Receiving Party’s prior
written records;

 

21



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(iv)    was already known to the Receiving Party before receipt from the
Disclosing Party, as shown by the Receiving Party’s prior written records; or

(v)    is released with the prior written consent of the Disclosing Party.

(d)    Permitted Disclosures. Notwithstanding the foregoing, each Receiving
Party may disclose the Disclosing Party’s Confidential Information (i) to the
Receiving Party’s employees, consultants, Affiliates, agents, contractors, or
sublicensees who are bound by obligations relating to confidentiality at least
as restrictive of those contained herein and who have a need to know such
information in connection with the Receiving Party’s performance of its
obligations or practice of its rights under this Termination Agreement, and
(ii) to Regulatory Authorities in connection with any Regulatory Submissions
required for development of Product or in compliance with Regulatory
Requirements.

(e)    Terms of Agreement. The Parties agree that the material terms of this
Termination Agreement and the Transition Services Agreement will be considered
Confidential Information of both Parties. Subject to Section 14(f) below, no
Party shall, without the prior written consent of the other Party, disclose in
any manner to any Third Party the material terms and conditions of this
Termination Agreement or the Transition Services Agreement, except for terms or
subject matter which has been the subject of prior public disclosure or has been
mutually approved for such disclosure and except as set forth below. Each Party
acknowledges and agrees that, notwithstanding the foregoing, (i) either Party,
to the extent legally required, shall have the right to file this Termination
Agreement or the Transition Services Agreement as an exhibit to its filings with
the U.S. Securities and Exchange Commission, and, in addition, either Party
shall have the right to disclose such terms as are required to be disclosed in
its publicly-filed financial statements or other public statements, pursuant to
applicable laws, regulations and stock exchange rules (e.g., the rules of the
U.S. Securities and Exchange Commission, NASDAQ, NYSE or any other stock
exchange on which securities issued by either Party may be listed); provided
such Party shall, to the extent reasonably practicable, provide the other Party
with a copy of the proposed text of such statements or disclosure (including any
exhibits containing this Termination Agreement or the Transition Services
Agreement) sufficiently in advance of the scheduled release or publication
thereof to afford such other Party a reasonable opportunity to review and
comment upon the proposed text (including redacted versions of this Termination
Agreement or the Transition Services Agreement), (ii) either Party shall have
the further right to disclose the material financial terms of this Termination
Agreement under a confidentiality obligation no less protective than those set
forth in this Termination Agreement, to any potential or actual licensee,
sublicensee, acquirer, acquisition target, merger partner or target, or
providers of financing and their advisors, (iii) BDSI shall

 

22



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

have the right to disclose information regarding the development or
commercialization status of Product to the extent such disclosure is deemed
reasonably necessary or desirable by BDSI, and (iv) BDSI shall have the right to
disclose information regarding the development or commercialization status of
Product to the extent such disclosure by BDSI is required by applicable laws or
stock exchange rules.

(f)    Mandatory Disclosure.

(i)    Notification and Consultation. In the event that the Receiving Party is
required by applicable statute or regulation or by court order or judicial or
administrative process to disclose any part of the Disclosing Party’s
Confidential Information (including material terms or conditions of this
Termination Agreement), the Receiving Party shall, to the extent reasonably
practicable, (A) promptly notify the Disclosing Party of each such requirement
and identify the documents so required thereby, so that the Disclosing Party may
seek or request the Receiving Party to seek an appropriate protective order,
confidential treatment or other remedy and/or waive compliance by the Receiving
Party with the provisions of this Termination Agreement and (B) consult with the
Disclosing Party on the advisability of taking legally available steps to resist
or narrow the scope of such requirement.

(ii)    Limited Disclosure. If, in the absence of such a protective order,
confidential treatment request, other remedy or waiver by the Disclosing Party,
the Receiving Party is nonetheless required to disclose any part of the
Disclosing Party’s Confidential Information or any material terms or conditions
of this Termination Agreement or the Transition Services Agreement, the
Receiving Party may disclose such Confidential Information or material terms or
conditions without liability under this Termination Agreement or the Transition
Services Agreement, except that the Receiving Party shall furnish only that
portion of the Confidential Information or material terms or conditions that is
legally required.

(g)    Each Party shall be responsible for any breach of this Section 14 caused
by any of its Affiliates, employees, advisors, or other representatives.
Notwithstanding the foregoing, if any Confidential Information is permissibly
disclosed pursuant to Section 15, such information will no longer be deemed
“Confidential Information” for the purposes of this Section 14.

15.    Publicity and Announcements. No Party shall (orally or in writing)
publicly disclose or issue any press release or make any other public statement,
or otherwise communicate with the media, directly concerning the existence of
this Termination Agreement, the Transition Services Agreement or the terms
hereof or thereof, without the prior written

 

23



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

approval of the other Parties (which shall not be unreasonably withheld or
delayed), except to the extent that such Party (based upon the reasonable advice
of counsel) is required to make any public disclosure or filing with respect to
the existence or terms of this Termination Agreement or the Transition Services
Agreement (a) by applicable law or (b) pursuant to any rules or regulations of
any securities exchange of which the securities of such Party or any of its
Affiliates are listed or traded, in which case, the disclosing Party shall, to
the extent reasonably practicable, provide the other Party a reasonable
opportunity to review and comment on such disclosure or filing, which
opportunity shall not be required to exceed two (2) Business Days.

16.    Miscellaneous.

(a)    Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any Party shall be
in writing and shall be deemed given only (a) when delivered to the Party
personally, (b) five (5) days after sent to the Party by registered mail, return
receipt requested, postage prepaid, (c) the second (2nd) Business Day after sent
by a nationally recognized courier service guaranteeing next-day or second-day
delivery, charges prepaid, in each case addressed to the Party at its address
set forth below, or (d) the first (1st) Business Day after sent by facsimile
transmission to the number set forth below, or at such other address or fax
number as such Party may from time to time specify by notice given in the manner
provided herein to the Party entitled to receive notice hereunder:

 

For BDSI:    BioDelivery Sciences International, Inc.    4131 Parklake Ave #225
   Raleigh, NC 27612    Attention: Chief Executive Officer    Fax: (919)
582-9051 With a copy to (which shall not constitute notice):    Wyrick Robbins
Yates & Ponton LLP    4101 Lake Boone Trail, Suite 300    Raleigh, NC 27607   
Attn: Jason S. Wood    Fax: (919) 781-4865 For Endo:    Endo Pharmaceuticals
Inc.    c/o Endo Health Solutions    1400 Atwater Drive    Malvern, PA 19355   
Attention: Chief Executive Officer    Fax: (610) 884-7612

 

24



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

With a copy to (which shall not constitute notice):

  

Endo Pharmaceuticals Inc.

  

c/o Endo Health Solutions

  

1400 Atwater Drive

  

Malvern, PA 19355

  

Attention: Chief Legal Officer

  

Fax: (610) 884-7159

With a copy to (which shall not constitute notice):

  

Drinker Biddle & Reath LLP

  

One Logan Square, Suite 2000

  

Philadelphia, PA 19103

  

Attention: Neil K. Haimm, Esq.

  

Email: Neil.Haimm@dbr.com

  

Fax No.: (215) 988-2757

(b)    Governing Law. This Termination Agreement shall be governed by, and
construed in accordance with the laws of the State of Delaware and the federal
laws of the United States, in each case without reference to choice of law
rules.

(c)    Dispute Resolution. In the event of any dispute under this Termination
Agreement (other than disputes excluded in subsection (i) below), the Parties
shall refer such dispute to the Applicable Senior Officers for attempted
resolution by good faith negotiations within thirty (30) days after such
referral is made. If the Applicable Senior Officers are unable to resolve the
dispute within such thirty (30) day period, either Party may proceed as set
forth below.

(i)    Alternative Dispute Resolution. Any dispute, controversy or claim arising
out of or relating to the validity, construction, enforceability or performance
of this Termination Agreement, including disputes relating to an alleged breach
or to termination of this Termination Agreement and including any claim of
inducement by fraud or otherwise, but excluding any dispute, controversy or
claim arising out of or relating to the validity, enforceability, or
infringement of any BDSI Patent or any suit or claim for injunctive relief under
Section 16(c)(iv) (which shall be submitted to a court of competent
jurisdiction), shall be settled by mediation and arbitration in the manner
described below.

 

25



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(ii)    Mediation. The Applicable Senior Officers shall mutually select a
mediator with appropriate expertise in the subject matter to which the dispute
relates, who will be engaged to resolve the dispute. If the Applicable Senior
Officers cannot agree on a mediator within fifteen (15) days, each Party may
seek appropriate resolution through arbitration as described below. If the
Parties are unable to resolve their dispute through mediation within ninety
(90) days after mutual selection of the mediator(s), either Party may seek
appropriate resolution through arbitration as described below.

(iii)    Arbitration. Any dispute, controversy or claim arising out of or
relating to the validity, construction, enforceability or performance of this
Termination Agreement which is not resolved by mediation as set forth above,
including disputes relating to alleged breach or to termination of this
Termination Agreement shall be settled by binding arbitration (“Arbitration”) in
the manner described below:

(A)    If a Party intends to begin an Arbitration to resolve a dispute, such
Party shall provide written notice (the “Arbitration Request”) to the other
Party informing such other Party of such intention and the issues to be
resolved. Within ten (10) Business Days after the receipt of the Arbitration
Request, the other Party may, by written notice to the Party initiating
Arbitration, add additional issues to be resolved.

(B)    Procedure. The Arbitration shall be conducted pursuant to the
then-current JAMS/ENDISPUTE Rules (streamlined for disputes involving $*** or
less (and not the right to terminate this Termination Agreement) and
comprehensive for disputes involving more than $*** or involving a right to
terminate this Termination Agreement). Notwithstanding those rules, the
following provisions shall apply to the Arbitration hereunder:

(C)    Arbitrator. In the event that the dispute at issue involves an amount
less than $*** and not the termination of this Termination Agreement, the
Arbitration shall be conducted by one (1) independent, neutral arbitrator and,
to the extent reasonably available through JAMS, reasonably expert in the U.S.
pharmaceutical industry (the “Threshold 1 Arbitrator”). In the event, however,
that the dispute at issue involves an amount greater than $*** or the
termination of this Termination Agreement, the Arbitration shall be conducted by
a panel of three (3) independent, neutral arbitrators and, to the extent
reasonably available through JAMS, reasonably expert in the U.S. pharmaceutical
industry

 

26



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(collectively, with the Threshold 1 Arbitrator, the “Arbitrators”). The
Arbitrators shall be selected from a pool of retired independent federal judges
to be presented to the Parties by JAMS/ENDISPUTE. Neither Party shall engage in
ex parte contact with the Arbitrators.

(D)    Proceedings. The time periods set forth in the JAMS/ENDISPUTE rules shall
be followed, unless a Party can demonstrate to the Arbitrators that the
complexity of the issues or other reasons warrant the extension of one or more
of the time tables. Notwithstanding the foregoing, the Arbitrators shall render
a written opinion setting forth findings of fact and conclusions of law with the
reason therefor stated within no later than six (6) months from the date on
which the Arbitrators were appointed to the dispute. A transcript of the
evidence adduced at the hearing shall be made and, upon request, shall be made
available to each Party. The Arbitrators shall, in rendering their decision,
apply the substantive law of the Commonwealth of Pennsylvania and the federal
law of the U.S., in each case without regard to conflict of laws provisions,
except that the interpretation of and enforcement of this Section 16(c) shall be
governed by the Federal Arbitration Act. The Arbitrator shall apply the Federal
Rules of Evidence to the hearing. The proceeding shall take place in
Philadelphia, Pennsylvania. The fees of the Arbitrators and JAMS/ENDISPUTE shall
be paid by the losing Party, which shall be designated by the Arbitrator. If the
Arbitrator is unable to designate a losing Party, it shall so state and the fees
shall be split equally between the Parties.

(E)    Award. Subject to Sections 16(c)(i) and 16(c)(iv), the Arbitrator is
empowered to award any remedy allowed by law, including money damages,
prejudgment interest and attorneys’ fees, and to grant final, complete, interim,
or interlocutory relief, including injunctive relief.

(F)    Costs. Except as set forth in subsections (iii)(B) and (C) above, each
Party shall bear its own legal fees and costs.

(G)    Confidentiality. The Arbitration proceeding shall be confidential and the
Arbitrators shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required by law, no Party shall make (or
instruct the Arbitrators to make) any public announcement with respect to the
proceedings or decision of the Arbitrators without prior written consent of each
other Party. The existence of any dispute submitted to Arbitration, and any
award with

 

27



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

respect thereto, shall be kept in confidence by the Parties and the Arbitrators,
except as required in connection with the enforcement of such award or as
otherwise required by applicable law.

(H)    Judgment; Provisional Remedies. The United States District Court for the
Eastern District of Pennsylvania may enter judgment upon any award. The Parties
consent to the jurisdiction of the above-specified Court for the enforcement of
these provisions and the entry of judgment on any award. In the event such Court
lacks jurisdiction, then any court having jurisdiction of this matter may enter
judgment upon any award and provide the same relief. Without limitation of
subsection 16(c)(iv) below, each Party has the right before or during the
arbitration to seek and obtain from the appropriate court provisional remedies
such as attachment, preliminary injunction, replevin, etc., to avoid irreparable
harm, maintain the status quo, or preserve the subject matter of the
arbitration.

(I)    Language. All pleadings, complaints and other documents filed or
presented in connection with, and all proceedings in, any dispute resolution
proceeding described in this Section 16(c) must be in the English language.

(iv)    Injunctive Relief. Notwithstanding anything to the contrary, each Party
shall be entitled to seek injunctive relief to enforce the respective covenants
and agreements of the Parties in this Termination Agreement, including the
respective rights and obligations of the Parties under Sections 12(c) and 14.

(d)    Nature of Licenses. All rights and licenses granted pursuant to this
Termination Agreement are, and shall otherwise be deemed to be, for purposes of
11 U.S.C. § 365(n) of the Bankruptcy Laws, licenses of rights to “intellectual
property” as defined under 11 U.S.C. § 101(35A) of the Bankruptcy Laws. The
Parties agree that a Party granted any rights or licenses under this Termination
Agreement (the “Licensee”) by the other Party (the “Licensor”) shall retain and
may fully exercise all of Licensee’s rights, including any right to enforce any
exclusivity provision of this Termination Agreement, remedies, and elections
under Bankruptcy Laws. To the fullest extent permitted by law, the Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Licensor under the Bankruptcy Laws, the Licensee shall be
entitled to all applicable rights under 11 U.S.C. § 365(n) of the Bankruptcy
Laws, including copies and access to, as appropriate, any such intellectual
property and all embodiments of such intellectual property upon written request
therefor by the Licensee, and such, if not already in its possession, shall be
promptly delivered to the Licensee.

 

28



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

Without limiting the generality of the foregoing, if a case is commenced by or
against a Party (the “Subject Party”) under the Bankruptcy Laws, such Party (in
any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 trustee) shall as the other Party (the “Non-Subject
Party”) may elect in a written request, immediately upon such request:

(i)    perform all of the obligations provided in this Termination Agreement to
be performed by the Subject Party, including, where applicable and without
limitation, providing to the Non-Subject Party portions of such intellectual
property (including embodiments thereof) held by the Subject Party and such
successors and assigns or otherwise available to them; or

(ii)    provide to the Non-Subject Party all such intellectual property
(including all embodiments thereof) held by the Subject Party and such
successors and assigns or otherwise available to them as called for under this
Termination Agreement; and

(iii)    not interfere with the rights of the Non-Subject Party under this
Termination Agreement, or any agreement supplemental hereto, to such
intellectual property (including such embodiments), including any right to
obtain such intellectual property (or such embodiments) from another entity, to
the extent provided hereunder and in 11 U.S.C. § 365(n) of the Bankruptcy Laws.

If (x) a case under the Bankruptcy Laws is commenced by or against the Subject
Party, (y) this Termination Agreement is rejected as provided in the Bankruptcy
Laws, and (z) the Non-Subject Party elects to retain its rights under this
Termination Agreement as provided in the Bankruptcy Laws, then the Subject Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 trustee) shall provide to the Non-Subject Party all such
intellectual property required to be provided to the Non-Subject Party hereunder
(including all embodiments thereof) held by the Subject Party and such
successors and assigns, or otherwise available to them, immediately upon the
Non-Subject Party’s written request. Whenever a Subject Party or any of its
successors or assigns provides to the Non-Subject Party any of the intellectual
property licensed under this Termination Agreement (or any embodiment thereof)
pursuant to this Section, the Non-Subject Party shall have the right to perform
the obligations of the Subject Party under this Termination Agreement with
respect to such intellectual property, but neither this provision nor such
performance by the Non-Subject Party shall release the Subject Party from any
such obligation or liability for failing to perform. The Parties acknowledge
that no payments by BDSI under this Termination Agreement constitute “royalties”
within the meaning of the Bankruptcy Laws or relate to licenses of intellectual
property under this Termination Agreement.

 

29



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(e)    Amendment. This Termination Agreement and each of the terms and
provisions hereof, may only be amended, modified, waived or supplemented by an
agreement in writing signed by each Party.

(f)    Assignment. Neither Party may assign, transfer or delegate any or all of
its rights or obligations under this Termination Agreement without the prior
written consent of the other Parties, except that a Party may assign this
Termination Agreement without the consent of the other Parties to any Affiliate
of such Party (such permitted assignment to an Affiliate to include the right of
BDSI to assign its obligations in respect to parts of the Agreement to different
Affiliates) or in connection with (a) the sale or acquisition of such Party,
(b) the sale of all or substantially all of the assets of such Party (or that
portion thereof related to the subject matter of this Termination Agreement), or
(c) such Party’s merger, consolidation, reorganization, or similar transaction.
No assignment will relieve the assigning party of any of its obligations
hereunder. Any attempted assignment, transfer or other conveyance in violation
of the foregoing will be null and void. This Termination Agreement will inure to
the benefit of and be binding upon each of the Parties and each of their
respective permitted successors and permitted assigns.

(g)    Counterparts. This Termination Agreement may be executed in counterparts,
each of which is deemed an original, but all of which constitutes one and the
same agreement. Delivery of an executed counterpart of this Termination
Agreement electronically or by facsimile shall be effective as delivery of an
original executed counterpart of this Termination Agreement.

(h)    Interpretation. For purposes of this Termination Agreement: (i) the words
“include,” “includes” and “including” are deemed to be followed by the words
“without limitation”; (ii) the word “or” is not exclusive; (iii) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Termination
Agreement as a whole; (iv) words denoting the singular have a comparable meaning
when used in the plural, and vice-versa; and (v) words denoting any gender
include all genders. Unless the context otherwise requires, any reference to a
“Section,” “Exhibit,” or “Schedule” shall be deemed to refer to a Section of
this Termination Agreement, Exhibit to this Termination Agreement or a Schedule
to this Termination Agreement, as applicable. The Parties drafted this
Termination Agreement without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

 

30



--------------------------------------------------------------------------------

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY

BIODELIVERY SCIENCES INTERNATIONAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 35-2089858

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”

 

 

(i)    Headings. The headings in this Termination Agreement are for reference
only and do not affect the interpretation of this Termination Agreement.

(j)    Enforceability. If any term or provision of this Termination Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Termination Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

(k)    Entire Agreement. This Termination Agreement constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

(l)    Costs and Expenses. Each Party shall pay its own costs and expenses in
connection with the drafting, negotiation and execution of this Termination
Agreement (including the fees and expenses of its advisors, accounts and legal
counsel).

(m)    No Third Party Beneficiaries. This Termination Agreement benefits solely
the Parties hereto and their respective permitted successors and permitted
assigns, and nothing in this Termination Agreement, express or implied, confers
on any other person or entity any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Termination Agreement.

[Signature Page Follows]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement as of
the date first written above.

 

ARIUS PHARMACEUTICALS, INC.

By  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President ARIUS TWO, INC. By  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO BIODELIVERY SCIENCES
INTERNATIONAL, INC. By  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO ENDO PHARMACEUTICALS INC. By  

/s/ Paul V. Campanelli

Name:   Paul V. Campanelli Title:   President and CEO



--------------------------------------------------------------------------------

SCHEDULE 1(b)

Assigned Marks

 

TRADEMARK

 

COUNTRY

 

STATUS

  APPLN NO.   APPLN DATE   REG. NO.   REG. DATE  

OWNER

BELBUCA

  BRAZIL   PENDING   908340753   9/24/2014       ENDO PHARMACEUTICALS INC.

BELBUCA

  CANADA   ALLOWED   1694096   9/16/2014       ENDO PHARMACEUTICALS INC.

BELBUCA

  EUROPEAN UNION   REGISTERED   A0045067   9/16/2014   1228983   9/16/2014  
ENDO PHARMACEUTICALS INC.

BELBUCA

  MEXICO   REGISTERED   A0045067   9/16/2014   1228983   9/16/2014   ENDO
PHARMACEUTICALS INC.

BELBUCA

  NORWAY   REGISTERED   A0045067   9/16/2014   1228983   9/16/2014   ENDO
PHARMACEUTICALS INC.

BELBUCA

  SOUTH AFRICA   PUBLISHED   201425362   9/18/2014       ENDO PHARMACEUTICALS
INC.

BELBUCA

  SWITZERLAND   REGISTERED   A0045067   9/16/2014   1228983   9/16/2014   ENDO
PHARMACEUTICALS INC.

BELBUCA

  UNITED STATES   REGISTERED   86235385   3/28/2014   4946787   4/26/2016   ENDO
PHARMACEUTICALS INC.

BELBUCA

  WIPO   REGISTERED   A0045067   9/16/2014   1228983   9/16/2014   ENDO
PHARMACEUTICALS INC.

BELBUCA

LOGO  LOGO [g298257g0311100718121.jpg]

    UNFILED           ENDO PHARMACEUTICALS INC.

Two-overlapping square logo

LOGO [g298257g0311100718168.jpg]

    UNFILED           ENDO PHARMACEUTICALS INC.

Life on Film

    UNFILED           ENDO PHARMACEUTICALS INC.



--------------------------------------------------------------------------------

SCHEDULE 3(C)

 

(i) Regulatory Approvals

NDA #N207932

Active Ingredient: Buprenorphine Hydrochloride

Proprietary name: Belbuca

Dosage Form: Film

Route: Buccal

Strengths: EQ 0.075mg, 0.15mg, 0.30mg, 0.45mg, 0.6mg, 0.75mg, 0.9mg Base

Applicant Holder: Endo Pharmaceuticals Inc.

 

(ii) Product Manufacture:

 

1- ARx LLC Master Supply Agreement 1JAN2016

 

2- ARx LLC- Product Supply Scope No1 02JAN2016

 

3- The Tapemark Company Master Supply Agreement 11NOV2015

 

4- The Tapemark Company Product Supply Scope No1 02DEC2015



--------------------------------------------------------------------------------

SCHEDULE 4(a)

Inventory

(i) Product Inventory and (ii) Work-in-Progress Inventory

***



--------------------------------------------------------------------------------

SCHEDULE 4(b)

Material Contracts

 

(i) Closing Material Contracts:

 

1- ARx LLC Master Supply Agreement 1JAN2016

 

2- ARx LLC- Product Supply Scope No1 02JAN2016

 

3- The Tapemark Company Master Supply Agreement 11NOV2015

 

4- The Tapemark Company Product Supply Scope No1 02DEC2015

 

(ii) Post-Closing Material Contracts:

NA



--------------------------------------------------------------------------------

SCHEDULE 4(c)

Intellectual Property Assets

Domain Name: BELBUCA.COM

Registrar: CSC CORPORATE DOMAINS, INC.

Sponsoring Registrar IANA ID: 299

Whois Server: whois.corporatedomains.com

Referral URL:
http://www.cscglobal.com/global/web/csc/digital-brand-services.html

Name Server: DNS1.CSCDNS.NET

Name Server: DNS2.CSCDNS.NET

Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited

Updated Date: 12-feb-2015

Creation Date: 01-may-2014

Expiration Date: 01-may-2017

Domain Name: BELBUCA.NET

Registrar: CSC CORPORATE DOMAINS, INC.

Sponsoring Registrar IANA ID: 299

Whois Server: whois.corporatedomains.com

Referral URL:
http://www.cscglobal.com/global/web/csc/digital-brand-services.html

Name Server: DNS1.CSCDNS.NET

Name Server: DNS2.CSCDNS.NET

Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited

Updated Date: 05-sep-2016

Creation Date: 09-sep-2014

Expiration Date: 09-sep-2017

Domain Name: BELBUCAAPPLICATION.COM

Registrar: CSC CORPORATE DOMAINS, INC.

Sponsoring Registrar IANA ID: 299

Whois Server: whois.corporatedomains.com

Referral URL:
http://www.cscglobal.com/global/web/csc/digital-brand-services.html

Name Server: DNS1.CSCDNS.NET

Name Server: DNS2.CSCDNS.NET

Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited

Updated Date: 16-mar-2016

Creation Date: 16-mar-2016

Expiration Date: 16-mar-2017

Domain Name: BELBUCAFILM.COM

Registrar: CSC CORPORATE DOMAINS, INC.

Sponsoring Registrar IANA ID: 299

Whois Server: whois.corporatedomains.com

Referral URL:
http://www.cscglobal.com/global/web/csc/digital-brand-services.html

Name Server: DNS1.CSCDNS.NET

Name Server: DNS2.CSCDNS.NET



--------------------------------------------------------------------------------

Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited

Updated Date: 16-mar-2016

Creation Date: 16-mar-2016

Expiration Date: 16-mar-2017

Domain Name: BELBUCAREMS.COM

Registrar: CSC CORPORATE DOMAINS, INC.

Sponsoring Registrar IANA ID: 299

Whois Server: whois.corporatedomains.com

Referral URL:
http://www.cscglobal.com/global/web/csc/digital-brand-services.html

Name Server: DNS1.CSCDNS.NET

Name Server: DNS2.CSCDNS.NET

Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited

Updated Date: 09-jul-2016

Creation Date: 13-jul-2015

Expiration Date: 13-jul-2017

Domain Name: BELBUCAUSA.COM

Registrar: CSC CORPORATE DOMAINS, INC.

Sponsoring Registrar IANA ID: 299

Whois Server: whois.corporatedomains.com

Referral URL:
http://www.cscglobal.com/global/web/csc/digital-brand-services.html

Name Server: DNS1.CSCDNS.NET

Name Server: DNS2.CSCDNS.NET

Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited

Updated Date: 05-sep-2016

Creation Date: 09-sep-2014

Expiration Date: 09-sep-2017



--------------------------------------------------------------------------------

SCHEDULE 4(d)

Equipment

***

***



--------------------------------------------------------------------------------

SCHEDULE 7(a)

***

***



--------------------------------------------------------------------------------

SCHEDULE 7(c)

***

***



--------------------------------------------------------------------------------

SCHEDULE 10(b)

Exceptions to Endo Representations and Warranties

(i)    Liens and Encumbrances:

None

(vi)    Inventory:

See Schedule 4(a)(i) and (ii).